 



EXHIBIT 10.9
EXECUTION COPY
SECURED GUARANTY
     THIS SECURED GUARANTY (this “Guaranty”), dated as of June 1, 2007, is made
by U.S. Wireless Data, Inc. a Delaware corporation and Capital
Telecommunications, Inc., a Pennsylvania corporation (each a “Guarantor” and
collectively, the “Guarantors”).
     WHEREAS, StarVox Communications, Inc., a California corporation, with
headquarters located at 2728 Orchard Parkway, San Jose, California 95134-2012
(the “Company”), has on even date herewith issued, and additionally intends to
issue, senior secured debentures (the “Debentures”) to the Holders, as defined
therein, pursuant to the terms of that certain Securities Purchase Agreement
dated as of even date herewith (as amended, modified, supplemented or extended
from time to time, the “Securities Purchase Agreement” and, together with all
related agreements and documents issued or delivered thereunder or pursuant
thereto, the “Transaction Documents”);
     WHEREAS, it is a condition to the willingness of the Holders to purchase
the Debentures from the Company as contemplated under the Securities Purchase
Agreement that each Guarantor enters into this Guaranty for the benefit of the
Holders;
     WHEREAS, each Guarantor will receive either a direct or indirect benefit
from the credit provided to the Company under the Transaction Documents; and
     NOW THEREFORE, the parties hereto, intending to be legally bound, and in
consideration of the foregoing and the mutual covenants contained herein, hereby
agree as follows:
     Section 1. Guaranty.
     (a) Each Guarantor, jointly and severally, as primary obligor and not
merely as surety, hereby absolutely, unconditionally and irrevocably guarantees:
(i) the performance of all obligations of the Company under the Transaction
Documents, including without limitation the due and punctual payment in full
(and not merely the collectibility) of all obligations under the Debentures,
including all principal thereof and all interest payable thereon, at the
interest rate provided therein, in each case regardless of the extent allowed as
a claim in any proceeding in respect of the bankruptcy, reorganization or
insolvency of the Company, each Guarantor or any of their respective Affiliates
(a “Reorganization”), in each case when due and payable, according to the terms
of the Debentures and the other Transaction Documents, whether at stated
maturity, by reason of acceleration or otherwise; (ii) the due and punctual
payment in full (and not merely the collectibility) of all other sums and
charges which may at any time be due and payable by the Company in accordance
with, or under the terms of, the Debentures or the other Transaction Documents,
whether at stated maturity, by reason of acceleration or otherwise; (iii) the
due and punctual payment in full (and not merely the collectibility),
performance and/or observance of all other indebtedness, liabilities,
obligations, terms, covenants and conditions contained in the Transaction
Documents, whether now or hereafter existing, on the part of the Company to be
paid, performed or observed; and (iv) the due and punctual payment and
performance in full (and not merely the collectibility) of any and all other
future advances and

 



--------------------------------------------------------------------------------



 



other obligations, indebtedness, obligations and liabilities of the Company to
each of the Holders of every kind and description, whether now existing or
hereafter arising, whether direct, indirect or contingent, whether secured or
unsecured, and howsoever evidenced, incurred or arising, including without
limitation any future loans and advances made to the Company by any Holder prior
to, during or following any Reorganization (all of the foregoing being
hereinafter collectively called the “Guaranteed Obligations”).
     (b) Notwithstanding any provision contained in this Guaranty or any other
Guaranty Document (as defined in Section 2) to the contrary (except as set forth
in clause (c) below), it is the intention and guaranty of each Guarantor and the
Company that the obligations of the each Guarantor under this Guaranty shall be
valid and enforceable against every Guarantor to the maximum extent permitted by
applicable law. Accordingly, if any provision of this Guaranty creating any
obligation of any Guarantor in favor of the Holders shall be declared to be
invalid or unenforceable in any respect or to any extent, it is the stated
intention and agreement of each Guarantor and the Holders that any balance of
the obligation created by such provision and all other obligations of each
Guarantor to the Holders created by other provisions of this Guaranty shall
remain valid and enforceable. Likewise, if any sums which any Holder may be
otherwise entitled to collect from any Guarantor under this Guaranty shall be
declared to be in excess of those permitted under any law (including any federal
or state fraudulent conveyance or like statute or rule of law) applicable to
such Guarantor’s obligations under this Guaranty, it is the stated intention and
agreement of the Guarantor and such Holder that all sums not in excess of those
permitted under such applicable law shall remain fully collectible by such
Holder from such Guarantor and such excess sums shall nevertheless survive as a
subordinate obligation of such Guarantor, junior in right to the claims of
general unsecured creditors, but prior to the claims of equityholders in any
Guarantor. This provision shall control every other provision of the Guaranty
Documents.
     Section 2. Security. This Guaranty (as the same may be amended, modified,
supplemented, replaced or extended from time to time) and all obligations,
indebtedness or liabilities of each Guarantor arising hereunder, as well as the
obligations under the other Transaction Documents, shall be secured by the
Pledge and Security Agreement of even date herewith (as the same may be amended,
restated, renewed, replaced, supplemented or otherwise modified from time to
time, the “Pledge Agreement”; the Pledge Agreement, together with this Guaranty
and any and all other agreements now or hereafter securing this Guaranty, being
collectively referred to herein as the “Guaranty Documents”).
     Section 3. Subsequent Changes. Each Guarantor expressly agrees that each
Holder may, in its sole and absolute discretion, without notice to or further
assent of any Guarantor and without in any way releasing, affecting or impairing
the Guaranteed Obligations and liabilities of any Guarantor hereunder: (a) waive
compliance with, or any default under, or grant any other indulgences with
respect to, the Guaranteed Obligations; (b) modify, amend or change any
provisions of the Guaranteed Obligations; (c) grant extensions or renewals of or
with respect to the Guaranteed Obligations, and/or effect any release,
compromise or settlement in connection therewith; (d) agree to the substitution,
exchange, release or other disposition of any Guarantor or of all or any part of
the collateral securing the Guaranteed Obligations; (e) make advances for the
purpose of performing any term or covenant contained in the Guaranty Documents
or any

 



--------------------------------------------------------------------------------



 



other Transaction Documents evidencing the Guaranteed Obligations, with respect
to which the Company shall be in default; (f) subject to the provisions of the
Debentures, assign or otherwise transfer the Guaranteed Obligations, including,
without limitation, the assignment and transfer of any Holder’s rights and
remedies under this Guaranty, or any interest therein; (g) deal in all respects
with the Company and any Guarantor, the Guaranteed Obligations or any collateral
securing the Guaranteed Obligations as if this Guaranty were not in effect;
(h) extend credit to the Company or any Guarantor whether or not (1) notice of
election to terminate any of the Transaction Documents or any other agreement
among the Holders and the Company or the Guarantor has been given by the
Holders, or by the Company or any Guarantor, or (2) any Event of Default, or any
event which with notice or lapse of time, or both, would constitute an Event of
Default, has occurred under the Debentures or any other agreement among the
Holders and the Company or any Guarantor; (i) replace any existing obligations
and the documentation therefore with an amended and restated obligation and the
documentation therefor; and (j) settle or compromise any or all of the
Guaranteed Obligations with the Company or any Guarantor, and/or any other
person or persons liable therein, and/or subordinate the payment of same or any
part hereof to the payment of any other debts or claims which may at any time be
due or owing to the Holders and/or other person.
     Section 4. Direct and Absolute Obligation. The liability of each Guarantor
under this Guaranty shall be primary, direct and immediate and not conditional
or contingent upon pursuit by the Holders of any remedies it may have against
the Company or any Guarantor or any other party with respect to the Guaranteed
Obligations, whether pursuant to the terms of the Debentures or otherwise. The
obligations of each Guarantor under this Guaranty shall be absolute and
unconditional, irrespective of the genuineness, validity, regularity,
enforceability or priority of the Debentures or the Transaction Documents, the
Guaranteed Obligations or any other circumstances which might otherwise
constitute a legal or equitable discharge of a surety or guarantor and without
regard to any counterclaim, setoff, declaration or defense of any kind which any
party obligated under the Debentures or any other document evidencing or
securing any of the Guaranteed Obligations may have or assert. No exercise or
nonexercise by any Holder of any right given to it hereunder or under the
Debentures, and no change, impairment or suspension of any right or remedy of
any Holder, shall in any way affect any Guarantor’s obligations hereunder or
give any Guarantor any recourse against any Holder. Without limiting the
generality of the foregoing, no Holder shall be required to make any demand on
the Company, its Affiliates and/or any other party, or otherwise pursue or
exhaust its remedies against the Company or any other party, before,
simultaneously with or after, enforcing its rights and remedies hereunder
against any Guarantor. Any one or more successive and/or concurrent actions may
be brought hereon against any Guarantor, either in the same action, if any,
brought against the Company and/or any other party, or in separate actions, as
often as a Holder, in its sole discretion, may deem advisable.

 



--------------------------------------------------------------------------------



 



     Section 5. Waivers.
     (a) Each Guarantor hereby expressly waives: (i) diligence, presentment and
demand for payment and protest of nonpayment; (ii) notice of acceptance of this
Guaranty and of presentment, demand, dishonor and protest; (iii) notice of any
default hereunder or under the Debentures or any other Guaranteed Obligations
and of all indulgences; (iv) all other notices and demands otherwise required by
law which any Guarantor may lawfully waive; (v) the right to assert in any
action or proceeding hereupon any setoff, counterclaim or other claim which it
may have against the Holders; and (vi) the benefit of all other principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof. As further consideration for the purchase of the
Debentures by the Holders from the Company and as a material inducement to the
Holders to purchase the Debentures and accept this Guaranty, each Guarantor
hereby irrevocably waives, disclaims and relinquishes all claims, whether based
in equity or law, whether by contract, statute or otherwise, that such Guarantor
might now or hereafter have against the Company or any other person that is
primarily or contingently liable on the Guaranteed Obligations guarantied hereby
or that arise from the existence or performance of such Guarantor’s obligations
under this Guaranty, including, but not limited to, any right of subrogation
(until the Guaranteed Obligations are satisfied), reimbursement, exoneration,
contribution, indemnification, or participation in any claim or remedy of the
Company or any of its Subsidiaries against the Holders or any collateral
security that any Holder now has or hereafter acquires.
     (b) Each Guarantor is presently informed of the financial condition of the
Company and of all of the circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Guaranteed Obligations. Each
Guarantor hereby covenants and agrees that such Guarantor will continue to keep
itself informed of the Company’s financial condition, the status of other
guarantors, sureties, or other parties liable with respect to the Guaranteed
Obligations, if any, and of all of the circumstances which bear upon the risk of
nonpayment. Absent a written request for such information by any Guarantor to
the Holders, each Guarantor hereby waives its right if any, to require any
Holder to disclose to each Guarantor any information which such Holder may now
or hereafter acquire concerning such condition or circumstances, including,
without limitation, the release of or revocation by any other guarantor or other
party liable with respect to the Guaranteed Obligations.
     Section 6. Unenforceability of Obligations against the Company. If for any
reason the Company has no legal existence or is under no legal obligation to
discharge any of the Guaranteed Obligations, or if any of the Guaranteed
Obligations have become irrecoverable from the Company by reason of its
insolvency, bankruptcy or reorganization or by other operation of law or for any
other reason, this Guaranty shall nevertheless be binding on each Guarantor to
the same extent as if each Guarantor at all times had been the principal obligor
on all such Guaranteed Obligations. In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of the Company or for any other reason, all such
amounts otherwise subject to acceleration under the terms of the Debentures, the
other Transaction Documents or any other agreement evidencing, securing or
otherwise executed in connection with any Guaranteed Obligation shall be
immediately due and payable by the Guarantors.

 



--------------------------------------------------------------------------------



 



     Section 7. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that this Guaranty constitutes an instrument for the payment of
money, and consents and agrees that each Holder, at its sole option, in the
event of a dispute by such Guarantor in the payment of monies due hereunder,
shall have the right to bring motion-action under New York CPLR Section 3213.
     Section 8. Representations and Warranties. Each Guarantor, as to itself,
hereby represents and warrants to the Holders that:
     (a) such Guarantor (i) is a corporation duly organized and validly existing
and in good standing under the laws of the state of its incorporation and is
duly qualified to transact business in each jurisdiction where because of the
nature of its business or property such qualification is required, (ii) has full
power and authority to own its properties and assets and to carry on its
business as now being conducted and as presently contemplated, and (iii) has
full power and authority to execute and deliver, and perform its obligations
under, the Guaranty Documents to which it is a party or signatory.
     (b) the execution and delivery of, and performance by such Guarantor of its
obligations under, the Guaranty Documents are within its corporate power, have
been duly authorized by all requisite action and do not and will not violate any
provision of law, any order, judgment or decree of any court or other agency of
government, the corporate charter or by-laws of such Guarantor or any indenture,
agreement or other instrument to which such Guarantor is a party, or by which
such Guarantor is bound, or be in conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under, or result
in the creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the property or assets of such Guarantor pursuant to, any
such indenture, agreement or instrument, except where such violation, conflict
or default would not have a material adverse effect on the properties, assets or
condition (financial or otherwise) of such Guarantor or any rights of the
Holders under any of the Guaranty Documents to which it is a party (hereinafter,
a “Material Adverse Effect”). Each of the Guaranty Documents to which the
Guarantor is a party, including without limitation the Pledge Agreement,
constitutes the valid and binding obligation of such Guarantor, enforceable
against it in accordance with its terms, subject, however, to bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the rights and
remedies of creditors generally or the application of principles of equity,
whether in any action in law or proceeding in equity, and subject to the
availability of the remedy of specific performance or of any other equitable
remedy or relief to enforce any right under any such agreement.
     (c) Except for filings to be made in connection with the Pledge Agreement
(including, but not limited to, UCC-1 Financing Statements) and any other
collateral document that requires the recordation or filing with any
governmental authority, such Guarantor is not required to obtain any consent,
approval or authorization from, or to file any declaration or statement with,
any governmental instrumentality or other agency, or

 



--------------------------------------------------------------------------------



 



any other person, in connection with or as a condition to the execution,
delivery or performance of any of the Guaranty Documents to which it is a party.
     (d) There is no action, suit or proceeding at law or in equity or by or
before any governmental instrumentality or other agency, including any
arbitration board or tribunal, now pending or, to the knowledge of such
Guarantor, threatened (nor is any basis therefor known to such Guarantor),
(i) which questions the validity of any of the Guaranty Documents, or any action
taken or to be taken pursuant hereto or thereto, or (ii) against or affecting
such Guarantor which, if adversely determined, either in any case or in the
aggregate, would have a Material Adverse Effect.
     (e) Such Guarantor is not a party to any agreement or instrument or subject
to any corporate, partnership or other restriction which by its terms could have
a Material Adverse Effect as a result of such Guarantor entering into this
Guaranty or performing hereunder.
     (f) Such Guarantor is not in violation of any provision of its corporate
charter or by-laws or any material indenture, agreement or instrument to which
it is a party or by which it is bound or, to the best of such Guarantor’s
knowledge and belief, of any provision of law or any order, judgment or decree
of any court or other Governmental Authority except to the extent such violation
would not be material.
     Section 9. Affirmative Covenant. Each Guarantor hereby covenants and agrees
that, until payment in full of the Guaranteed Obligations and termination of all
commitments with respect thereto, such Guarantor shall comply or cause another
entity to comply with all of the covenants and other provisions of the
Debentures which apply to it (if any) or such controlled party (if any).
     Section 10. Events of Default. In each case of the happening of an “Event
of Default”, as such term (or any similar term) is defined in the Debentures
(hereinafter referred to as an “Event of Default”), then and upon any such Event
of Default and at any time thereafter during the continuance of such Event of
Default, at the election of the Holders (or automatically in the case of certain
Events of Default as specified in the Debentures), the Guaranteed Obligations
and any and all other obligations of the Company and each Guarantor and any of
them to the Holders shall for the purposes of this Guaranty immediately become
due and payable, both as to principal and interest, without presentment, demand,
or protest, all of which are hereby expressly waived, anything contained herein
or other evidence of such Guaranteed Obligations to the contrary
notwithstanding.
     Section 11. Notices. All notices, requests, demands and other
communications provided for hereunder shall be in writing (including telecopied
communication) and mailed or telecopied or delivered to the applicable party at
the addresses indicated pursuant to the Pledge Agreement or, as to each party,
at such other address as shall be designated by such parties in a written notice
to the other party complying as to delivery with the terms of this Section. All
such notices, requests, demands and other communication shall be deemed given
upon receipt by the party to whom such notice is directed.

 



--------------------------------------------------------------------------------



 



     Section 12. Place and Denomination of Payment. All Guaranteed Obligations
paid by any Guarantor hereunder shall be paid in U.S. Dollars in immediately
available funds to the Holders at their offices at the address provided for
above unless some other address is hereafter designated by the Holders.
     Section 13. Subordination, Assignment and Transfer. Until the payment and
performance in full of all Guaranteed Obligations, no Guarantor shall accept or
retain any distribution or other payment from the Company unless the same is not
restricted under the terms of the Debentures. Each Guarantor hereby irrevocably
appoints the Agent, as defined in the Pledge Agreement and as may be replaced
from time to time, as such Guarantor’s attorney-in-fact in its name to demand
and enforce payment of such Guarantor’s obligations and indebtedness hereunder,
to prove all claims, receive all dividends and take all other action on said
obligations and indebtedness in any liquidation or any proceedings whatsoever
affecting the Company or their property under any bankruptcy or other laws now
or hereafter in effect for the relief of debtors.
     Section 14. Termination of Guaranty. This Guaranty is a continuing Guaranty
and shall remain in full force and effect until the indefeasible payment in full
in cash (or other property acceptable to the Holders, in their sole discretion)
of the Guaranteed Obligations.
     Section 15. Company’s Insolvency. The obligations of each Guarantor to make
payment in accordance with the terms of this Guaranty shall not be impaired,
modified, changed, released or limited in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of the
Company, any of its Subsidiaries or any of its respective estates, in bankruptcy
or reorganization resulting from the operation of any present or future
provision of the United States Bankruptcy Code or other statute or from the
decision of any court. Each Guarantor agrees that in the event any amounts
referred to herein are paid in whole or in part by the Company, any of its
Subsidiaries or any Guarantor, such Guarantor’s liability hereunder shall
continue and remain in full force and effect in the event that all or any part
of any such payment is recovered from the Holders as a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
Each Guarantor further agrees that this Guaranty includes the costs incurred by
the Holders in defending any claim or suit seeking such recovery.
     Section 16. Nonwaiver of Rights. All rights and remedies afforded to the
Holders by reason of this Guaranty and the Debentures or by law are separate and
cumulative and the exercise of one shall not in any way limit or prejudice the
exercise of any other such rights or remedies. No delay or omission by the
Holders in exercising any such right or remedy shall operate as a waiver
thereof. No waiver of any rights and remedies hereunder, and no modification or
amendment hereof, shall be deemed made by the Holders unless in writing and duly
executed. Any such written waiver shall apply only to the particular instance
specified therein and shall not impair the further exercise of such right or
remedy or of any other right or remedy of the Holders, and no single or partial
exercise of any right or remedy hereunder shall preclude further exercise of any
other right or remedy.

 



--------------------------------------------------------------------------------



 



     Section 17. CONSENT TO JURISDICTION. EACH GUARANTOR, TO THE EXTENT THAT
SUCH GUARANTOR MAY LAWFULLY DO SO, HEREBY CONSENTS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AS WELL AS TO THE JURISDICTION OF ALL COURTS TO
WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF SUCH GUARANTOR’S OBLIGATIONS UNDER OR
WITH RESPECT TO THIS GUARANTY AND THE GUARANTY DOCUMENTS, AND EXPRESSLY WAIVES
ANY AND ALL OBJECTIONS SUCH GUARANTOR MAY HAVE AS TO VENUE INCLUDING, WITHOUT
LIMITATION, THE INCONVENIENCE OF SUCH FORUM, IN ANY OF SUCH COURTS. IN ADDITION,
TO THE EXTENT THAT IT MAY LAWFULLY DO SO, EACH GUARANTOR CONSENTS TO THE SERVICE
OF PROCESS BY PERSONAL SERVICE OR U.S. CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED TO SUCH GUARANTOR IN CARE OF THE COMPANY AT THE
ADDRESS PROVIDED IN THE DEBENTURES. TO THE EXTENT ANY GUARANTOR HAS OR HEREAFTER
MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, SUCH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS GUARANTY TO THE MAXIMUM EXTENT PERMITTED BY LAW.
     Section 18. WAIVER OF TRIAL BY JURY. EACH GUARANTOR HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT IN OR WITH RESPECT TO
THIS GUARANTY, THE GUARANTY DOCUMENTS OR ANY OTHER AGREEMENTS EXECUTED IN
CONNECTION HEREWITH.
     Section 19. Agency. Pursuant to Section 16 of the Pledge Agreement and
subject to the rights and obligations provided the Agent therein, the Agent may
act for the Holders hereunder.
     Section 20. Governing Law. This Guaranty shall be construed in accordance
with and governed by the laws of the State of New York applicable to contracts
made and performed in said state. It is intended that this Guaranty shall take
effect as a sealed instrument.
     Section 21. Successors. This Guaranty shall inure to the benefit of, and be
enforceable by, the Holders and their successors and assigns, and shall be
binding upon, and enforceable against, each Guarantor and its successors and
assigns.
     Section 22. Severability. In case this Guaranty or any one or more of the
provisions contained herein shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Guaranty shall be
construed as if such invalid, illegal or unenforceable provision had never been
included.

 



--------------------------------------------------------------------------------



 



     Section 23. Section Headings. The section headings in this Guaranty are
inserted for convenience of reference only and shall not in any way affect the
meaning or construction of any provision of this Guaranty.
     Section 24. Counterparts. This Guaranty may be executed by the parities
hereto in several counterparts hereof and by different parties hereto on
separate counterparts hereof, each of which shall be an original and all of
which shall together constitute one and the same agreement. Delivery of an
executed signature page of this Guaranty by facsimile transmission or electronic
mail shall be effective as an in-hand delivery of an original executed
counterpart thereof.
     Section 25. Inconsistencies. Any inconsistencies between the provisions of
this Guaranty and the Debentures shall be governed by a reference to the
provisions of the Debentures.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed under seal as of the day and year first above written.
GUARANTORS:

            U.S. Wireless Data, Inc.
      By:   /s/ Thomas Rowley         Name:   Thomas Rowley        Title:  
Chief Executive Officer        Capital Telecommunications, Inc.
      By:   /s/ Thomas Rowley         Name:   Thomas Rowley        Title:  
President     

[Secured Guaranty Signature Page- Guarantors]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed the agreement as of
the day and year first above written.
SECURED PARTY:

            DKR SOUNDSHORE OASIS HOLDING FUND LTD.
      By:   /s/ Barbara Burger         Name:   Barbara Burger        Title:  
Authorized Signatory     

[Secured Guaranty Signature Page- Guarantors]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed the agreement as of
the day and year first above written.
SECURED PARTY:

            SMH CAPITAL INC.
      By:   /s/ Ben T. Morris         Name:   Ben T. Morris        Title:  
Chief Executive Officer     

[Secured Guaranty Signature Page- Guarantors]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed the agreement as of
the day and year first above written.
SECURED PARTY:

            TRINAD CAPITAL MASTERFUND, LTD.
      By:   /s/ Jay Wolf         Name:   Jay Wolf        Title:   Director     

[Secured Guaranty Signature Page- Guarantors]

 